       Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In Re: Methyl Tertiary Butyl Ether (“MTBE”)            Master File No. 1:00-1898 (VSR)
Products Liability Litigation                          MDL 1358

This document relates to:

New Jersey Department ofEnvironmental
Protection, et al. v. Atlantic Richfield Co., et aL,
No. 1:08-cv-00312




            DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
                     PLAINTIFFS’ MOTION TO REMAND
      Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 2 of 11




                          TABLE OF CONTENTS

TABLE OF CONTENTS   .




TABLE OF AUTHORITIES                                                    ii

PRELIMINARY STATEMENT                                                   I

ARGUMENT                                                                1

1.    PLAINTIFFS ADMIT THAT THIS CASE IS NOT TRIAL READY BUT
      FAIL TO SHOW GOOD CAUSE FOR EARLY REMAND

II.   THE NEW JERSEY CASE WILL BENEFIT FROM FURTHER
      COORDINATED PROCEEDINGS IN THE MDL                                6

CONCLUSION                                                              8
        Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 3 of 11




                                  TABLE OF AUTHORITIES
                                                                               Page(s)

Cases

Commw, ofPa. v. Exxon Mobil Corp., et. aL,
   No. 14-cv-06228(VSB), 2019 WL 117302 (S.D.N.Y. Jan. 7,2019)                 passiin

In re Fosamax Prod. Liab. Litig.,
    No. 06 MD 1789(JFK), 2012 WL 5877418 (S.D.N.Y. Nov. 20, 2012)                    7

In re Integrated Res,, Inc.,
    No. 92-cv-4555(RWS), 1995 WL 234975 (S.D.N.Y. Apr. 21, 1995)                    2

In re Integrated Res., Inc.,
    851 F. Supp. 556 (S.D.N.Y. 1994)                                                2

In re Maxim Integrated Products,
    2015 WL 1757779 (W.D. Pa. Apr. 17, 2015)                                         3

In re Merrill Lynch Auction Rate Sec. Litig.,
    No. 09 MD 2030(LAP), 2010 WL 2541227 (S.D.N.Y. June 11,2010)                  4,7

Orange County Water District v. Unocal, et al.,
   No. 04-cv-4968(VSB), 2017 WL 5468758 (S.D.N.Y. Nov. 13, 2017)                  3,4

In re Patenaude,
    210 F.3d 135 (3d Cir. 2000)                                                     3

Wang v. Bear Stearns Cos. Inc.,
  No. I 1-cv-5643, 2013 WL 3479507 (S.D.N.Y. July 10, 2013)                         2

Other Authorities

Suggestion of Remand, No. I :00-cv-0 I 898-VSB, ECF No. 4471 (Nov. 13, 2017)        4




                                             II
        Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 4 of 11




                                PRELIMINARY STATEMENT

        Plaintiffs’ motion is almost entirely a “cut and paste” of the remand motion, filed by the

same outside counsel, that this Court properly denied just last week in the Commonwealth of

Pennsylvania case. Because Plaintiffs have offered essentially the same arguments that this Court

rejected or found “meritless” in Pennsylvania, remand should be similarly denied here.

        In fact, the only new argument offered by New Jersey      —   i.e., that remand is appropriate

because a Phase I focus site trial will soon be held in New Jersey       —   actually counsels against

remand. The whole point of the focus site approach is to work up a discrete set of sites for trial,

conduct that trial, and then allow the parties and the MDL Court to take the “lessons learned” and

apply them to the next phase(s) of the case. The outcome of the Phase I trial will likely lead to

further settlements, focused discovery, motion practice, or other efforts to streamline or resolve

what remains of the case. What matters now is that the focus site process that this Court carefully

crafted years ago is just now entering its final stage (trial) in New Jersey, and should play out

before remanding the remaining, or any portion of, the remaining sites. It defies logic to suggest,

as Plaintiffs do, that the process should be scrapped at this late stage by remanding the rest of the

case to the trial court now.

        In short, while Phase I may be nearly over, it is not over yet, and the best path forward is

for the MDL Court to see it through to completion.

                                           ARGUMENT

I.      PLAINTIFFS ADMIT THAT THIS CASE IS NOT TRIAL READY BUT FAIL TO
        SHOW GOOD CAUSE FOR EARLY REMAND

        It is undisputed that pretrial proceedings on the remaining, non-remanded New Jersey sites

are not yet complete. Indeed, Plaintiffs repeatedly note that discovery of these sites has “not yet
          Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 5 of 11




begun.” (PIs. Mot. at 5, 8.)’ “Because this case is not trial-ready, [the Court] can only suggest

remand if Plaintiff has carried its burden to demonstrate good cause.” Cornrnw. of Pa. v. Exxon

Mobil Corp., et. aL, No. 14-cv-06228(VSB), 2019 WL 117302, at *2 (S.D.N.Y. Jan. 7, 2019)

(“Once a matter is transferred and consolidated or coordinated by order of the Panel, an action can

be remanded to its court of origin prior to the completion of pretrial proceedings ‘only upon a

showing ofgood cause.”) (quoting In re Integrated Res., Inc., 851 F. Supp. 556, 562 (S.D.N.Y.

1994)) (emphasis added); see also Wang v. Bear Stearns Cos. Inc., No. I l-cv-5643, 2013 WL

3479507, at *2 (S.D.N.Y. July 10, 2013) (“[Am action can be remanded to its court of origin prior

to the completion of pretrial proceedings ‘only upon a showing of good cause.”). Plaintiffs have

not come close to demonstrating such good cause here.

         ffJj~t Plaintiffs argue that remand is appropriate because the JPML has begun “winding

down this MDL” and only five cases remain. (PIs. Mot. at 3-4, 7.) This Court already found this

argument “meritless,” holding that “the fact that the number of cases remaining in the MDL is

dwindling, and that the Panel has decided not to add additional consolidated cases, are not alone

sufficient to justify remand of this action.” Commw. ofPa., 2019 WL 117302, at *4•

         Indeed, the law is clear that “[e]ven if the transferee court has disposed of all but one

transferred case, the Panel may refuse to remand that single case to the transferor district because

discovery still remained to be completed in that case.” Wang, 2013 WL 3479507, at *3; see also

Cornmw. of Pa., 2019 WL 117302, at *4 (“Even where ‘virtually all the actions with which [a]

case was consolidated have          ...   been settled,’ remand is not required.” (quoting In re Integrated

Res. Inc., No. 92-cv-4555(RWS), 1995 WL 234975, at *4 (S.D.N.Y. Apr. 21, 1995)).                                      For


  Plaintiffs’ point technically is incorrect. The State responded to an initial set of discovery about the remaining sites
in early 2017, shortly before the parties turned their fill attention to trial of the remanded Trial Sites. See Plaint(/j&’
Consolidated Responses to Defendants’ First Set of Phase I! Discovery (Feb. 16, 2017). Nonetheless, Defendants do
agree that discovery on these remaining sites is in an early stage.

                                                            2
        Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 6 of 11




example, in In re Maxim Integrated Products, the MDL court denied remand despite the fact that

only one case remained and despite the fact that, unlike here, both fact and expert discovery were

complete. 2015 WL 1757779, at *3.4 (W.D. Pa. Apr. 17, 2015) (noting that “coordination can be

found even if common issues are present only in relation to cases that have already terminated”).

       Here, Plaintiffs admit that significant discovery remains to be completed on the non-

remanded sites. Moreover, five cases remain in this MDL and, as discussed below, the similarity

of the remaining sovereign cases weighs strongly in favor of continued consolidation. In short,

the size and status of the MDL barely enters the calculus on remand, let alone presents good cause

for this Court to recommend it here.

       Second, Plaintiffs argue that remand is appropriate “because overlapping issues of law and

fact have been resolved and ‘everything that remains to be done is case-specific”           —   i.e.,

“adjudication of remaining sites.” (PIs. Mot. at 6) (citation omitted). On this point, Plaintiffs’

counsel continues to selectively quote from Your Honor’s Orange County Water District opinion.

See Cotn,nw. qf Pa, 2019 WL 117302, at *3 n.6 (noting that plaintiff “relie[d] heavily on [the

Court’s] remand decision in the Orange County Water District matter, [but] does so selectively

and ignores that only part of that case was remanded.”) For example, Plaintiff cites this Court for

the proposition that remand is appropriate where “everything that remains to be done is case-

specific,” (Pis. Mot. at 6) (quoting Orange County Water District, No. 04-cv-4968(VSB), 2017

WL 5468758, at *2 (S.D.N.Y. Nov. 13, 2017)).           But that opinion emphasizes the Panel’s

discretion, and goes on to state that even “[w]hen ‘everything that remains to be done is case-

specific,’ it does not necessarily mean that ‘consolidated proceedings have concluded[.j” Orange

County Water District, 2017 WL 5468758, at *2 (citing In re Patenaude, 210 F.3d 135, 145 (3d

Cir. 2000)). Rather, the decision to suggest remand “generally turns on the question of whether


                                                 3
        Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 7 of 11




the case will benefit from further coordinated proceedings as part of the MDL,” Commw. ofPa.,

2019 WL 117302, at *2 (quoting In re Merrill Lynch Auction Rate Sec. Litig., No. 09 MD

2030(LAP), 2010 WL 2541227, at *2 (S.D.N.Y. June 11, 2010)). As discussed below (infrc, at 6-

8), the imminence of the New Jersey Phase I trial argues for greater      —   not reduced   —   benefit from

continued coordinated proceedings.

        Third, Plaintiffs contend that remand of the remaining New Jersey sites will maximize

efficiency and “expeditious disposition of the litigation.” (Pis. Mot. at 6-7.) Here again Plaintiffs

cite and mischaracterize this Court’s Orange County decision, ignoring the fact that the Orange

County decision involved only a partial remand of the case. Indeed, this Court explicitly found

that the non-remanded portion of Orange County would remain in the MDL “in order to conduct

coordinated and consolidated pretrial proceedings.” Suggestion of Remand, No. I :00-cv-0l 898-

VSB, ECF No. 4471, at 2 (Nov. 13, 2017); see also Commw. ofPa., 2019 WL 117302, at *3 n.6.

        In any event, a searching review of Plaintiffs’ motion demonstrates that they provide little

actual support for the contention that remand will be more just and efficient, and certainly nothing

persuasive enough to meet their burden of good cause shown. First, they make a passing reference

to the evidence and witnesses being located in New Jersey (PIs. Mot. at 8), but that also was the

case when the patties conducted discovery on the now-remanded Trial Sites, and it was no

impediment   —   Defendants simply went to New Jersey. Indeed, if the location of evidence and

witnesses was good cause for remand, every case transferred to the MDL would be immediately

on its way back home.

       Plaintiffs also argue that the “history of this MDL” demonstrates that the remainder of the

New Jersey case will be resolved more efficiently if the case is remanded to the trial court, citing

only a single case for this “history lesson”   —   the State ofNew Hampshire. (PIs. Mot. at 5.) But as


                                                      4
        Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 8 of 11




Plaintiffs and the MDL Court know, Defendants have raised serious Constitutional and Due

Process concerns with the “statewide” structure that led to resolution of the New Hampshire case.

Judge Scheindlin recognized this issue when she ordered “Phase 11” of the New Jersey matter to

be resolved in a single trial only “so long as such trial protects the constitutional rights of all

parties” and only after any disputes as to that structure are “resolved by the Court after full

briefing[.j” (CMO 124.) Clearly, Judge Scheindlin envisioned that this was a decision for the

MDL Court to make prior to remand.

       Next, Plaintiffs suggest that the trial being conducted in the District Court of New Jersey

“will thoroughly inform that Court regarding site-specific issues and how to efficiently manage

adjudication of the remaining case.” (PIs. Mot. at 6.) While Defendants agree that the first trial

will be informative, Plaintiffs’ conclusory assertion of efficiency is unconvincing, and they fail to

explain why the transferor court is any better equipped to learn from the first trial than is the MDL

Court, with its vast experience. See Commw. ofPa., 2019 WL 117302, at *7 (noting this Court’s

“significant familiarity with the relevant complex factual and legal issues involved in the MDL”

and finding that plaintiffs offer “no factual or legal support for this [efficiency] argument,”). In

fact, as explained below, the imminence of the Phase I trial is an argument against remand, not for

it, because the lessons learned from the first trial can aid this MDL Court in moving not only New

Jersey to resolution, but the other pending sovereign cases as well.

       Finally, to the extent that Plaintiffs’ efficiency argument relies on their inflammatory

reference to the “43 months that have passed” since remand and the work that the transferor court

has done (PIs. Mot. at 4), this is the epitome of a straw man argument, as it incorrectly suggests

that anything more than some initial discovery should have been happening in the non-remanded




                                                  5
         Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 9 of 11




portion of the case while the parties were engaged in pre-trial and trial activities in the District of

New Jersey.2

         In sum, the arguments offered for remand here are no more persuasive than the ones that

this Court just recently rejected in Commonwealth ofPennsylvania.

II.      THE NEW JERSEY CASE WILL BENEFIT FROM FURTHER COORDINATED
         PROCEEDINGS IN THE MDL

         Your Honor recently wrote that “[tjhis Court has accrued significant familiarity with the

relevant complex factual and legal issues involved in the MDL” and “[i]n the course of approving

numerous settlements and ruling on multiple dispositive motions                 ...   [has] analyzed the different

claims and issues involved in the various individual matters in this MDL,” Commw. ofFa., 2019

WL 117302, at *3 As such, the MDL Court will have an important role to play following the

outcome of the Phase I trial. As described above, the outcome of that trial is likely to lead to

settlements, but also further motion practice aimed at narrowing the remainder of the case. For

example, Plaintiffs may contend that a certain claim was conclusively decided against a Phase I

defendant and should apply to the remainder of the case. Defendants, on the other hand, may argue

that certain findings preclude Plaintiffs from pursuing similar claims at remaining sites. All of this

will be hotly contested, no doubt, but the MDL Court, armed with its “significant familiarity,” is

in the best position to handle it.




2 Indeed, at one point, Plaintiffs took the position that discovery in the MDL was stayed while the parties engaged in
mediation ordered by the transferor court. (Ernai/froin L. Kaufmann to L. Qerson (Dec. 7, 2016) (“Our position
remains unchanged. We agree to produce that which we said we would. However, we believe that discovery is stayed
by order of the court until Jan. 1.”).) Nonetheless, pursuant to CMO 123, the parties did engage in initial discussions
regarding Phase II and conducted some limited discovery (with full responses by Plaintiffs deferred to an unspecified
later date). (lEmal/froin L. Kanfmann to L. Qerson (Nov. 14, 2016) (confirming agreement regarding discovery).) If
there has been delay in conducting discovery in Phase II, it is fair to say that both sides simply have been consumed
with the Phase I trial, and not that there has been any failing by the MDL Court to move the case. But now, rather
than return to and complete the directives contained in CMO 123, Plaintiffs have instead brought this motion.

                                                          6
         Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 10 of 11




         Moreover, the MDL Court will have the opportunity to apply the lessons learned from the

Phase I trial not only to New Jersey, but to the remaining sovereign cases as well                    —   so there is still

occasion for this Court to issue the “transferrable” rulings on which Plaintiffs continue to focus.

(PIs. Mot. at 4.)        And, the benefits are a two-way street.                For example, defendants in the

Pennsylvania case are pursuing an “enhanced focus site approach” that, Defendants believe, will

lead to early elimination of meritless claims and a more efficient and expeditious resolution of

these multi-site cases.3 Accord In re Fosainax Prod Liab. Litig., No. 06 MD 1789(JFK), 2012

WL 5877418, at *3 (S.D.N.Y. Nov. 20, 2012) (observing that Court had “reason to believe that

spurious or meritless cases are lurking in the some 1,000 cases on the MDL docket,” and ordering

a Lone Pine procedure to obtain information “to eliminate meritless cases” and advance the fair

and efficient administration of this litigation). As that process continues to unfold, it will likely

lead to efficiencies that can be borrowed for adjudication of the remaining New Jersey sites.

         Nor is it true, as Plaintiffs contend, that everything left to be done is “case-specific.” (PIs.

Mot. at 4.) For example, all three sovereign plaintiffs are seeking to recover damages for alleged

injury to privately-owned drinking water wells. Those claims remain in MDL 1358 for all of the

sovereign cases. Accordingly, common issues remain to be resolved concerning the viability of

such claims, including, but not limited to, whether the sovereign plaintiffs have parens patriae

standing and whether there is a cognizable injury to the private wells. These critical issues remain

unresolved, and they are exactly the type of common legal questions appropriate for resolution by

the MDL Court. Alternatively, multiple judges would be left to tackle them                      —   hardly an efficient

use ofjudicial resources. Cf In re Merrill Lynch Auction Rate Sec. Litig.,No. 09-MD-2030, 2010



3  In the Pennsylvania case, Magistrate Freeman recently adopted aspects of both Defendants’ and Plaintiff’s focus
sites proposals. Notably, she retained two key aspects of Defendants’ “enhanced focus site” proposal random      —

selection and a significantly larger set of sites. The transcript from that January 11, 2019 hearing is not yet available.

                                                            7
       Case 1:08-cv-00312-VSB Document 567 Filed 01/16/19 Page 11 of 11




WL 2541227, at *2 (S.D.N.Y. June 11, 2010) (“Remand should not occur when continued

consolidation will ‘eliminate duplicative discovery, prevent inconsistent pretrial rulings, and

conserve the resources of the parties, their counsel and the judiciary.”).

       Numerous efficiencies and remaining common issues warrant continued coordination of

the New Jersey case, and it would be a waste of years of hard work in Phase 1—by the parties and

the Court to remand this case just as the benefits of that hard work are about to come to fruition.
          —




                                         CONCLUSION

       For all of the foregoing reasons, as well as those discussed in the Court’s January 7, 2019

decision denying remand in Commonwealth of Pennsylvania, the Court should deny Plaintiffs’

request for a suggestion of remand here as premature and for failure to show good cause.


January 16, 2019                                Respectfully submitted,
New York, New York
                                               McDERMOTT WILL & EMERY LLP

                                               By: Js/James A. Pardo

                                                     James A. Pardo
                                                     Lisa A. Gerson
                                                     340 Madison Avenue
                                                     New York, New York 10173

                                                     Counsel for Defendants Exxon Mobil
                                                     Corporation and ExxonMobil Oil
                                                     Corporation, and on Behalf ofAll
                                                     Defendants listed on Exhibit A.




                                                 8
